 Case 3:19-cv-01507-C-BT Document 19 Filed 12/28/20                            Page 1 of 1 PageID 80



                         IN THE L]NITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


GREGORY ROBINSON,                                     )
                                                      )
                       Plainliff,                     )
                                                      )
                                                      )
                                                      )
DALLAS COLINTY JAIL                                   )
FACILITY, et al.,                                     )
                                                      )
                       Defendants.                    )    Civil Action No.        3:   l9-CV-1507-C-BT


                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein recommending that the Court deny Defendant Sheriff Marian

Brown's Motion to Dismiss.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore   oRDERED that the Findings, conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Defendant Sheriff Marian prown's Motion to Dismiss is hereby DENIED'
                                     n
        SO ORDERED       this   il       day of December,2020.




                                                            ft      t-,

                                                  S             C         GS
                                                          IOR             STA             D    TRICT JUDGE


       I Defendant Brown has failed to file objections to the Magistrate       J         S   Findings, Conclusions,
and Recommendation and the time to do so has now expired.
